Per Curiam.

Suit upon a promissory note executed by Thomas G. Ferry to T. G. Lee, payable at A. B. Hunt 4* Co.’s, Louisvillet The note was indorsed, T. G. Lee.
Answer. Trial. Judgment for the plaintiff.
The Court permitted a substituted complaint, for a previous one lost, to be filed. The reasons assigned for or against the permission do not appear.
It was in the power of the Court to permit such substitution; and as the reasons upon which the Court acted do not appear, we must presume them to have been sufficient.
The Court permitted the plaintiff to fill up the blank indorsement to himself. This could be done upon the trial; and even if not done, was unimportant. Clark v. Walker, 6 Blackf. 82. See Bowers v. Headen, 4 Ind. R. 318.
The Court refused to permit an amendment to the answer. The proposed amendment was a general one of a set-off, without accompanying it, as the statute requires, with a bill of the particulars of the set-off. Without specifying other reasons, this is sufficient to sustain the action of the Court.
The second paragraph of the answer, which went to the ownership of the note, would seem, from the cases of Lamson v. Falls, 6 Ind. R. 309, and Swift v. Ellsworth et al., at the present term (1), to be insufficient to put the question in issue. It should have shown to whom the note was indorsed.
The judgment is affirmed with 1 per cent, damages and costs.

 Ante, 205.